Citation Nr: 1811349	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-49 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a bilateral upper extremity disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to July 2002, and from August 2003 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In March 2010, the Veteran testified before a Decision Review Officer at the RO; a transcript of the hearing is associated with the claims file.

In July 2014 and May 2016, the appeal was remanded to the agency of original jurisdiction (AOJ).  No further development is necessary to ensure substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In May 2017, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2017).  An opinion was received in December 2017 and, in January 2018, the Veteran indicated that he had no more evidence to submit in support of his claim, and requested that the Board proceed with the adjudication of the appeal.

As noted in the prior remands, consistent with the United States Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Board has recharacterized the issue on appeal broadly to encompass all diagnosed disorders of the bilateral upper extremities.


FINDING OF FACT

The probative evidence of record is at least in relative equipoise as to whether the Veteran's bilateral tendonitis of the hands is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral tendonitis of the hands are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts demonstrate that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if pre-existing service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran claims entitlement to service connection for a bilateral hand disorder, claimed as damaged hand tendons/ Dupuytren's constricture as a direct result of his military service.  See August 2006 VA Form 21-526.

Pertinent evidence of record includes the Veteran's service treatment records, private treatment records, VA treatment records, private opinions, and a July 2017 VHA opinion.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The discussion and analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

A September 2003 service treatment record notes the Veteran's report of right wrist pain and a clicking noise following a biking accident that occurred three days prior.  He denied any numbness or tingling.  Upon examination, he displayed a full range of motion in his right hand, but a clicking noise was observed on flexion of the fifth digit.  Flexion of the first through fourth digits was normal.  A clicking noise was also felt over the central wrist.  The assessment was right wrist pain.  An October 2003 X-ray revealed that the right wrist was within normal limits.

A February 2004 service treatment record noted the Veteran's report of tendon hand pain.  The Veteran was assessment with right hand tendonitis.  An April 2004 service treatment record notes an assessment of right digit tendonitis.  A July 2004 service treatment record noted questionable nerve compression,  however, a July 2004 radiograph report noted that, despite the history of right hand pain in ulnar distribution, there was no evidence of an osseous abnormality.  An August 2004 service treatment record noted an clinical impression of a resolving trigger finger of the right fifth finger.

An April 2006 service treatment record noted the diagnosis of early Dupuytren's contracture.  Service physical therapy records from April 2006 to May 2006 note the Veteran's reported of pain, stiffness, occasional popping, discomfort,  in his hands, as well as the feeling that his hand want to close up.

A September 2006 private treatment record noted that the Veteran had apparent flexor tendonitis, and that there was no evidence of Dupuytren's contracture.

A July 2007 VA treatment record noted that a bilateral upper extremity nerve conduction study was essentially normal.  An August 2007 VA treatment record noted that, while the Veteran was evaluated for Dupuytren's contracture, there was no evidence of the disease, and that at a private medical facility he was diagnosed with tendonitis of the hands.

A June 2010 private opinion noted that the Veteran had experienced bilateral palmar hand and forearm pain since 2003 that was consistent with flexor tendonitis (medial epicondylitis), and that his current tendonitis was at least as likely as not related to his active duty service.

In the July 2014 and May 2016 remands, the Board determined that the May 2007, August 2010, and September 2014 VA examination reports did not reflect consideration of pertinent evidence, including treatment records showing current diagnoses during the appeal period.

Following the Board's May 2016 remand, a new VA examination was obtained in June 2016; however, as noted in the May 2017 VHA request, the June 2016 opinion offered an incomplete rationale, provided contradictory opinions, and failed to consider pertinent evidence of record.

In May 2017, the Board sought a VHA opinion to address whether any of the bilateral upper extremities disorders, including tendonitis, epicondylitis, carpal tunnel syndrome, and/or ulnar neuropathy, were related to the Veteran's military service.

In July 2017, the VHA opinion was received.  Initially, in attempt to clarify the medical evidence of record, the opinion provider noted that the term flexor (or extensor) tendonitis/tenosynovitis was used in the medical community to reference the flexor (extensor) tendon systems of the hand and wrist.  The term lateral/medial epicondylitis was used for inflammation of the extensor origin/flexor origin, respectively, at the elbows (rather than flexor or extensor tendonitis).

With regard to the Veteran's bilateral tendonitis of the hands, the examiner opined that such was at least as likely as not related to his active duty service.  With regard to the Veteran's service treatment record, the opinion provider noted his September 2003 treatment for right wrist pain and a clicking noise on flexion of the fifth digit, and the June 2004 treatment for a triggering phenomenon which appeared to be in the right fifth digit but was transmitted to the right wrist.  The examiner also noted that the most reliable in-service treatment record was from August 2004, which noted that the Veteran's whole hand began to hurt following military training and physical exercise and worsened.  That record noted a popping at the metacarpophalangeal joint of the fifth finger.  The record also noted subtle evidence of triggering and a finding of triggering finger/flexor tenosynovitis.  The examiner also noted that another April 2006 service treatment record noted that the Veteran's painful range of motion was in both hands.  Finally, the opinion provider noted that, while tendonitis/tenosynitis could be acute in onset, chronicity of symptoms varies, and failure to successfully attend to the etiology could lead to chronic symptoms.

With regard to the assessment of Dupuytren's disease/contracture in April 2006, the opinion provider noted that the assessment was made based upon the Veteran's history, not a physical examination.  The opinion provider also noted that there was considerable evidence to show that Dupuytren's disease/contracture was an inappropriate assessment.  In particular, the opinion provider pointed to the September 2006 post-service treatment record which specifically noted that, while the Veteran suffered from apparent flexor tendonitis, there was no evidence of Dupuytren's.  Thus, based on his review of the records, the opinion provider concluded that flexor tendonitis/tenosynovitis of the bilateral hands appeared to be the most appropriate diagnoses.

With regard to the diagnosis of epicondylitis, the examiner noted that there was no evidence of in-service treatment for his elbows.  Furthermore, in response the June 2010 private opinion, the opinion provider reiterated that tendonitis of the hand was unrelated to epicondylitis, and that, while may have diagnosed with epicondylitis following service, it would nevertheless be unrelated to service.  He also stated that, while pain of medial epicondylitis may extend a bit distally into the forearm, there is neither pain in the wrist/hand, nor involvement of the flexor tendons/flexor tenosynovium of the wrist/hand.  Finally, the opinion provider noted that, while the Veteran may have had epicondylitis in 2009, it was nevertheless unrelated to his military service, as there was no evidence of such in service.

With regard to whether bilateral carpel tunnel syndrome or ulnar neuropathy was related to the Veteran's military service, the opinion provider concluded that such was not related to service.  In particular, the opinion provider noted that the Veteran's service treatment records, and his complaints therein, did not support the diagnosis of carpal tunnel syndrome or ulnar neuropathy.  In fact, the opinion provider noted that evidence in-service and post-service weighed against those diagnoses.  The opinion provider discussed treatment records, including a July 2004 neurology consultation, which noted that there was no muscular weakness of the upper or lower limbs, sensory functions intact, and normal graphesthesia.  Moreover, the opinion provider noted that compressive neuropathies, including carpal tunnel syndrome and ulnar neuropathy, were no longer thought to be a repetitive use injury, and that the etiology of compressive neuropathies had a demographic character.  Finally, the opinion provider noted that none of the associated causes of compressive neuropathies where evident in the claims file.

After resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral tendonitis of the hands is warranted.  However, the preponderance of the evidence is against the award for service connection for the other diagnoses of record.

With regard to the first element of service connection, the evidence of record reflects diagnoses of bilateral tendonitis of the hands, bilateral carpal tunnel syndrome, bilateral epicondylitis, and bilateral ulnar neuropathy.

With regard to the in-service element of service connection, the Veteran's service treatment records clearly document complaints of and treatment for problems related to the Veteran's bilateral upper extremities.  Therefore, the remaining inquiry is whether there is nexus, or link, between his current bilateral upper disorders and his in-service injury.

The Board finds that, at the very least, the evidence is in relative equipoise as to whether the currently-diagnosed bilateral tendonitis of the hands is related to his military service.  However, the preponderance of the evidence is against a connection between service and the Veteran's other diagnosed disorders for the reasons outlined by the VHA opinion provider above.  The Board finds that most probative evidence of record is the July 2017 VHA opinion as it reflects consideration of all pertinent evidence of record, to include the Veteran's lay statements, his service treatment records, his post-service treatment records, and the private opinions of records.  In particular, the July 2017 VHA opinion reflects consideration of all pertinent evidence concerning the Veteran's in-service symptoms and treatment, and provides a clear conclusion with a supporting rationale that addressed each of the issues and questions raised, including the conflicting medical evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Thus, after careful review of the record and consideration of all lay and medical evidence of record, and after affording all benefit of any doubt to the Veteran, the Board finds that the criteria for service connection for a bilateral upper extremity disorder, diagnosed as bilateral tendonitis of the hands, are met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a bilateral upper extremity disorder, diagnosed as bilateral tendonitis of the hands, is granted.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


